Opinion issued August 22, 2019




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                            ————————————
                               NO. 01-19-00108-CV
                            ———————————
                     CEDRICK JEROME BASS, Appellant
                                         V.
                       THE STATE OF TEXAS, Appellee



                    On Appeal from the 113th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2014-47611


                          MEMORANDUM OPINION

      Appellant has filed a motion to dismiss the appeal. See TEX. R. APP. P.

42.1(a)(1). No other party has filed a notice of appeal and no opinion has issued. See

TEX. R. APP. P. 42.1(c). Further, although appellant failed to include a certificate

of conference in his motion, appellant’s motion includes a certificate of service,
more than 10 days have passed since the motion was filed, and no party has

responded to the motion. See TEX. R. APP. P. 10.1(a)(5), 10.3(a).

      Accordingly, we grant the motion and dismiss the appeal. See TEX. R. APP.

P. 42.1(a)(1). We dismiss all other pending motions as moot.

                                 PER CURIAM
Panel consists of Chief Justice Radack and Justices Keyes and Higley.




                                         2